DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 03/22/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-21 are pending.
Response to Arguments
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments regarding the Chen reference (Pat. Pub. No. US 2004/00133461 A1), the claim 1 limitation “configured in combination to determine the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light within the light guide, the first spread angle being orthogonal to the second spread angle” and the claim 19 limitation “wherein the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light within the light guide are determined by characteristics of both of the optical concentrator and the grating couple” are considered functional limitations because each of these limitations recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971).  
Once an examiner concludes that a functional limitation is an inherent characteristic of the prior art and establishes a prima case of anticipation or obviousness, the burden then shifts to In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on"). In the examiner’s opinion, applicant has not yet sufficiently established that the Chen reference does not possess the characteristics relied on.  
	With respect to the newly added “unmodulated” claim limitations, the term “unmodulated” is not mentioned in the original disclosure and, therefore, may be interpreted using a broadest reasonable interpretation.  Applicant’s specification discloses light valves (350) that are “configured to modulate light 308 emitted from the light guide”.  The Chen reference does not appear to disclose any light valves.  Therefore, the light from the light source in Chen must inherently be unmodulated by any light valve. 
With respect to applicant’s arguments regarding the Klienman reference (Patent Pub. No. US 2018/0052276 A1), the aforementioned response with respect to Chen also applies to these arguments mutatis mutandis.  
With respect to applicant’s argument(s) regarding the previous claim rejections under 35 USC § 103 and in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Santori reference teaches a lens component (110) for collimating and focusing an input planar lightbeam (115) into a directional backplane (120).  See col. 3, lines 28-33 of Santori.  Using the lens component (110) of Santori to collimate and/or focus the light from the light source (106) of Leia would have been considered obvious, especially since Leia discloses that the light from his light source (106) is “uncollimated”.  See also paragraph [0034] of Leia. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against Fattal and Santori individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent Pub. No. US 2004/0013361 A1 to Chen et al. (hereinafter “Chen”).  Chen was applied in a prior Office action.
In re claim 1, Chen discloses a grating-coupled light guide, see Figures 4-5, comprising: 
a light guide (62) configured to guide light; 
an optical concentrator comprising collimator (71) configured concentrate light from a light source that is unmodulated by any light valve to provide concentrated light unmodulated by any light valve; and 
a grating coupler (77a) at an input of the light guide (62), the grating coupler (77a) configured to diffractively redirect the unmodulated concentrated light into the light guide (62) at a non-zero propagation angle as guided light having a first spread angle and a second spread angle (¶[0079]: “Angular spreading of the light beam inside the optical phaser 62 is enabled by the angular dispersion produced by the prism 77 or bulk diffraction grating 77a of the collimating means 61”), 
wherein characteristics of the optical concentrator (71) and grating coupler (77a) are inherently configured in combination to determine the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light within the light guide (62), the first spread angle being orthogonal to the second spread angle (the optical concentrator (71) and grating coupler (77a) of Chen appear to have the same claimed physical structure and any of the claimed spread angles could be equal to zero degrees or any other angular value).  See paragraphs [0056]-[0084] of Chen for further details. 

In re claim 2, the optical concentrator (71) comprises freeform optics (71) configured to reduce a spread angle of the light from the light source and to concentrate the light in an area 

In re claim 6, the grating coupler (77a) is a transmissive grating coupler (77a) comprising a transmission mode diffraction grating at a surface of the light guide (62) near or adjacent to the light source, the transmission mode diffraction grating being configured to diffractively redirect light transmitted through the diffraction grating.

In re claim 19, Chen discloses a method of coupling light into a light guide (62), the method comprising: 
generating light using a light source that is unmodulated by any light valve (¶[0056]); 
concentrating the light from the light source using an optical concentrator (71) to produce concentrated light unmodulated by any light valve (¶[0056]) ; 
coupling the concentrated light unmodulated by any light valve into the light guide (62) using a grating coupler (77a) (¶[0057]); and 
guiding the coupled light in the light guide (62) at a non-zero propagation angle as guided light having a first spread angle and a second spread angle, the second spread angle being in a direction orthogonal to the first spread angle (¶[0059]-[0062]); 
wherein the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light within the light guide (62) are inherently determined by characteristics of both of the optical concentrator (71) and the grating coupler (77a) because these elements have the same physical structure as the claimed optical concentrator and grating coupler.  See .

Claim(s) 1-6, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent Pub. No. US 2018/0052276 A1 to Klienman et al. (hereinafter “Klienman”).  Klienman was applied in a prior Office action.
In re claim 1, Klienman discloses a grating-coupled light guide, see FIGURE 20 and FIGURES 23-32, comprising: 
a light guide (2000, 2300-3200) configured to guide light; 
an optical concentrator comprising a reflective collimator (FIG. 20) configured concentrate light from a light source (2003) that is unmodulated by any light valve to provide concentrated light unmodulated by any light valve; and 
a grating coupler (2007, 2320-3210) at an input of the light guide (2000, 2300-3200), the grating coupler (2007, 2320-3210) configured to diffractively redirect the unmodulated, concentrated light into the light guide (2000, 2300-3200) at a non-zero propagation angle as guided light having a first spread angle and a second spread angle (¶[0332]: “Input light which is incident upon this input coupler diffraction grating is split and redirected both upward in the +y-direction toward the upper OPE region 3020A and downward in the -y-direction toward the lower OPE region 3020B”; (¶[0342]: “input coupler region 3110 made up of two superimposed diffraction gratings according to an embodiment of the present invention. The first diffraction grating 3141 can be formed similarly to the one illustrated with respect to FIGS. 30A-30C. Specifically, it can consist of lines extending in the x-direction and repeating periodically in the y-direction such that the two superimposed diffraction gratings are orthogonal to each other”), 
wherein characteristics of the optical concentrator comprising the reflective collimator See paragraphs [0293]-[0350] of Klienman for further details. 

In re claim 2, the optical concentrator comprising the reflective collimator comprises freeform optics, as seen in FIG. 20 of Klienman, and is capable of reducing a spread angle of the light from the light source (2003) and to concentrate the light in an area corresponding to an area occupied by the grating coupler (2007, 2320-3210) because it appears to have the same physical structure as the claimed optical concentrator

In re claim 3, the optical concentrator comprising the reflective collimator shown in FIG. 20 of Klienman would be considered a tapered collimator due to the lenses in the projector relay appearing to have tapered surfaces.

In re claim 4, the optical concentrator comprising the reflective collimator shown in FIG. 20 of Klienman would be considered a catadioptric collimator because it comprises both reflective and refractive elements (reflective collimator and projector relay lenses).

In re claim 5, the optical concentrator comprising the reflective collimator shown in FIG. 20 of 

In re claim 6, the grating coupler (2007, 2320-3210) is a transmissive grating coupler (2007, 2320-3210) comprising a transmission mode diffraction grating at a surface of the light guide (2000, 2300-3200) near or adjacent to the light source (2003), the transmission mode diffraction grating being configured to diffractively redirect light transmitted through the diffraction grating.

In re claim 19, Klienman discloses a method of coupling light into a light guide (2000, 2300-3200), the method comprising: 
generating light using a light source (2003) that is unmodulated by any light valve; 
 (¶[¶[0295]-[0296]); 
concentrating the light from the light source (2003) using an optical concentrator comprising a reflective collimator to produce concentrated light (FIG. 20) unmodulated by any light valve; 
coupling the concentrated light unmodulated by any light valve into the light guide (2000, 2300-3200) using a grating coupler (2007, 2320-3210) ((¶[¶[0293]-[0294); and 
guiding the coupled light in the light guide (2000, 2300-3200) at a non-zero propagation angle as guided light having a first spread angle and a second spread angle, the second spread angle being in a direction orthogonal to the first spread angle (¶[0294]); 
wherein the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light within the light guide (2000, 2300-3200) are inherently determined by characteristics of both of the optical concentrator comprising the reflective collimator and the See paragraphs [0293]-[0350] of Klienman for further details.

In re claim 20, the optical concentrator comprising the reflective collimator shown in FIG. 20 of Klienman comprises one or more of a tapered collimator, a catadioptric collimator , and a reflective turning collimator for the same reasons mentioned with respect to claims 3-5.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6-12, 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/111707 to LEIA INC. (“Leia”) in view of Patent No. 9,459,461 to Santori et al. (“Santori”).  Leia and Santori were both applied in a prior Office action.
In re claim 1, Leia discloses a grating-coupled light guide (see FIGS. 1-10) comprising: 
a light guide (110) configured to guide light (see paragraph 24 in Leia); 
a grating coupler (120) at an input of the light guide (110), the grating coupler (120) to receive light from a light source (106) that is unmodulated and to diffractively redirect the unmodulated light into the plate light guide (110) at a non-zero propagation angle as guided light having a first spread angle and a second spread angle (¶ [0042]-[0043]), 
wherein characteristics of the grating coupler (120) are to determine a non-zero propagation angle, a first spread angle, and a second spread angle of the guided light, the first spread angle being orthogonal to the second spread angle (see (¶ [0043]).  See paragraphs [0034]-[0089] of Leia for further details.

Thus, Leia only differs from claim 1 in that he does not teach an optical concentrator configured to concentrate light from his light source to provide unmodulated, concentrated light to his grating coupler (120). Santori, on the other hand, teaches a related device (100) comprising an optical concentrator/lens (110) configured to concentrate light from a light source (105).  See FIG. 1 of Santori. In order to collimate the light from his light source (106), Leia would have been modified to include the optical concentrator (110) of Santori, thereby obtaining the invention specified by claim 1.   Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Leia combined with Santori.

In re claim 2, Santori further teaches an alternative optical concentrator, see FIG. 3, that comprises freeform optics (310, 315, 320) configured to reduce a spread angle of light from a 

In re claims 6 and 7, the particular limitations are disclosed in paragraph [0048] of Leia. 

In re claim 8, as seen in FIG. 1 of Santori, the optical concentrator (110) is configured to reduce the cone angle of the light provided by the light source (105) to provide the concentrated light.

Although neither Leia nor Santori specify a cone angle of light provided by the light source is greater than about sixty (60) degrees, light sources having such cone angles of light were well-known before the effective filing.  It would have been further obvious to use a well-known light source providing a cone angle of greater than about sixty (60) degrees as the light source of Leia in view of Santori. 

In re claims 9-11, Leia further discloses a multiview backlight, see FIG. 9, comprising a multibeam element (330) as claimed. 

In re claim 12, Leia discloses a grating-coupled display system, see FIGS. 1-10, comprising: 
a light source (106/210) configured to provide light in a first direction; 
a light guide (110/220/310) to guide light as guided light having a second direction orthogonal to the first direction; 
a grating coupler (120/230/320) configured to diffractively redirect the light into the light guide (110/220/310) as the guided light having the second direction; and 
an array of light valves (340) configured to modulate light emitted from the light guide See paragraphs [0034]-[0089] of Leia for further details.

Thus, Leia only differs from claim 12 in that he does not teach an optical concentrator configured to concentrate light from his light source to provide concentrated light to his grating coupler (120/230/320). Santori, on the other hand, teaches a related device (100) comprising an optical concentrator/lens (110) configured to concentrate light from a light source (105).  See FIG. 1 of Santori. In order to collimate the light from his light source (106/210), Leia would have been modified to include the optical concentrator (110/220/310) of Santori, thereby obtaining the invention specified by claim 12.   Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 12 in view of Leia combined with Santori.

In re claim 14, the particular limitations are disclosed in paragraph [0048] of Leia. 

In re claims 15-18, Leia further discloses a multibeam element array (330) providing a multiview display as claimed. 

In re claim 19, Leia discloses a method of coupling light into a light guide (110/220/310), see FIGS. 1-9, the method comprising: 
generating light using a light source (106/210) that is unmodulated;
unmodulated light into a light guide (110/220/310) using a grating coupler (120/230/320); and 
guiding the coupled light in the light guide (110/220/310) at a non-zero propagation angle as guided light having a first spread angle and a second spread angle, the second spread angle being in a direction orthogonal to the first spread angle (¶[0043]); 
wherein the non-zero propagation angle, the first spread angle, and the second spread angle of the guided light within the light guide (110/220/310) are determined by characteristics of the grating coupler (120/230/320).  See paragraphs [0034]-[0089] of Leia for further details.
Thus, Leia only differs from claim 19 in that he does not teach concentrating the light from the light source (106/210) using an optical concentrator. Santori, as previously discussed, teaches a related device (100) comprising an optical concentrator/lens (110) configured to concentrate light from a light source (105).  See FIG. 1 of Santori. In order to collimate the light from the light source, Leia would have been modified to include the optical concentrator (110/220/310) of Santori, thereby obtaining the invention specified by claim 19.   Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 19 in view of Leia combined with Santori.

In re claim 21, Leia further teaches scattering out a portion of the guided light from the light guide (110/220/310) using a multibeam element (330) that is optically coupled to the light guide (110/220/310)  to produce a plurality of directional light beams having different principal angular directions from one another; and modulating the plurality of directional light beams using a corresponding plurality of light valves (340), wherein modulated light beams form pixels of a displayed image.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leia in view of Santori as applied to claim 12 above, and further in view of Klienman.
In re claim 13, Leia in view of Santori only differs in that Santori does not teach that his optical concentrator (110) comprises one or more of a tapered collimator, a catadioptric collimator, and a reflective turning collimator. Klienman, as previously discussed with respect to claims 3-5, teaches an optical concentrator comprising the reflective collimator shown in FIG. 20 of Klienman that may be considered a tapered collimator, a catadioptric collimator, and/or a reflective turning collimator. Since they perform an equivalent function, the optical concentrator of Leia in view of Santori would have been substituted with the optical concentrator of Klienman, thereby obtaining the invention specified by claim 13.   Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 13 in view of Leia combined with Santori, and further in view of Klienman.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
April 8, 2021